In an action to recover damages for personal injuries sustained by plaintiff as the result of being thrown from an automobile truck owned and operated by defendant, plaintiff had a verdict for $3,000 in the County Court of Nassau county. Judgment reversed on the facts, on the ground that the verdict for damages is against the weight of evidence and is excessive, and a new trial ordered, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to a reduction of the verdict to $1,500; in which event the judgment, as so reduced, is unanimously affirmed, without costs. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.